Citation Nr: 1124568	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1980 to October 1983, October 1989 to April 1994, and May 1999 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of service connection for a neck disorder, and a request to reopen a claim of service connection for a back disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he has a respiratory disorder, to include sleep apnea, which is a result of his exposure to asbestos during his active service.  The Board finds that a VA examination is necessary prior to adjudicating this claim.  

The Veteran stated that he was exposed to asbestos aboard ship and was in the Asbestos Surveillance Program during his period of service.  As a result of this exposure, the Veteran contends that he has a respiratory disorder.  The treatment records do not contain, nor does the Veteran claim to have, a diagnosis of asbestosis.  Rather, he has been diagnosed with sleep apnea.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4) (2010); see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

The Veteran has provided evidence of a current diagnosis of sleep apnea and reported exposure to asbestos during service.  He has also alleged a history of breathing problems.  Therefore, a medical opinion should be obtained to determine whether this claimed disorder is etiologically related to the Veteran's exposure to asbestos during service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a respiratory disorder, to include sleep apnea, that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO should then obtain these records and associate them with the claims folder.  

2. Next, the Veteran will be afforded an examination to identify any current respiratory disorder, to include sleep apnea, and whether such disorder is related to his service.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address the following:

i. Does the Veteran have a diagnosis of a respiratory disorder, including sleep apnea?

ii. If so, is it at least as likely as not that the Veteran's respiratory disorder, including sleep apnea, is due to active service, to include asbestos exposure?

c. If the examiner is unable to make a determination without resorting to mere speculation the examiner should so state.  A rationale must be provided for any findings rendered.

3. The AMC/RO will undertake the above-directed development of this claim and, following that development, will review and re-adjudicate the claim.  If the benefit sought remains denied, the Veteran should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



